Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered March 9, 2006, convicting defendant, upon her plea of guilty, of assault in the first degree, and sentencing her, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
Defendant claims that the court unlawfully imposed a mandatory surcharge and fees when it did so in writing, without including the surcharge and fees in its oral pronouncement of sentence. For the reasons stated in our decision in People v Lemos (34 AD3d 343 [2006]), we find that claim to be unpreserved. Were we to review it, we would find it lacking in merit (id.). We note, moreover, that the imposition of the surcharge and fees was a ministerial matter (cf. People v Williams, 44 AD3d 335 [2007]). Concur—Andrias, J.P., Marlow, Nardelli, Sweeny and McGuire, JJ.